Citation Nr: 0526116	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  01-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for pyloric stenosis with 
duodenal ulcer, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from April 
1989 to June 1992.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


FINDING OF FACT

The veteran's service-connected pyloric stenosis with 
duodenal ulcer is presently asymptomatic, with only 
subjective complaints of bloating or occasional constipation.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for pyloric stenosis with duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claims in a letter dated May 2005, in 
which he was informed of the requirements needed to establish 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get relevant evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Additional 
private medical evidence was received.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a several VA 
Compensation and Pension examinations with regard to his 
claim for an increased rating.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Service connection has been in effect for pyloric stenosis 
with duodenal ulcer at a 20 percent disability rating since 
the veteran's separation from service in June 1992.  The 
veteran claims that the symptoms of this disability that he 
experiences warrant a disability rating in excess of the 
currently assigned 20 percent disability rating.  

A VA gastric emptying study was conducted in July 1993 and 
revealed that the veteran had "prolonged gastric emptying 
time."  In May 2000, a VA examination of the veteran was 
conducted.  He reported having symptoms of bloating, 
indigestion, stomach pain, and occasional constipation.  An 
upper gastrointestinal series was ordered, but never 
conducted, and the diagnosis was pyloric stenosis with 
duodenal ulcer disease. 

A copy of the veteran's employment records were received in 
September 2001 and reveal that he had unscheduled absences 
from work totaling 24 days in the period from January to 
September 2001.  In April 2001, another VA examination was 
conducted.  The veteran reported having distention, nausea, 
and loose bowel movements after eating.  The clinical 
diagnosis was pyloric stenosis, with duodenal ulcer.  
However, the accompanying report of an upper gastrointestinal 
series revealed absolutely no pathologies of the 
gastrointestinal tract, including no evidence of current 
ulcer.  

In June 2004, the most recent VA examination of the veteran 
was conducted.  The veteran reported having occasional 
constipation.  The physical examination revealed no 
tenderness of the abdomen, and the veteran's weight was noted 
to be stable at 200 pounds.  After full testing, the 
examining physician's diagnosis was that the veteran's 
pyloric stenosis with duodenal ulcer disease, which was 
diagnosed in 1991, was asymptomatic at the present time and 
did not impact the veteran's ability to maintain employment.  

The veteran's service-connected pyloric stenosis, with 
duodenal ulcer, is currently rated as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Codes 
7399-7305.  When a disability is encountered that is not 
listed in the rating schedule it is permissible to rate under 
a closely related disease or injury in which the functions 
affected, the anatomical location and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).  When an 
unlisted residual condition is encountered which requires an 
analogous rating, the first two digits of the diagnostic code 
present that part of the rating schedule most closely 
identifying the bodily part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27 (2004).  

Duodenal ulcers are rated under Diagnostic Code 7305.  A 20 
percent disability rating contemplates "moderate; recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations."  The next higher rating of 40 percent 
contemplates "moderately severe; less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year."  Finally a 
60 percent rating contemplates "severe; pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health."  38 C.F.R. § 4.114, Diagnostic Code 7305.  The 60 
percent disability rating is the highest rating assignable 
under this diagnostic code.  

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected pyloric stenosis 
with duodenal ulcer.  The medical evidence of record reveals 
that the veteran's service-connected pyloric stenosis with 
duodenal ulcer is asymptomatic.  There is no evidence of 
weight loss, hematemesis, melena, or anemia.  There is also 
no evidence that the veteran has incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Accordingly, an increased rating for pyloric 
stenosis with duodenal ulcer is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for an increased rating for 
pyloric stenosis with duodenal ulcer, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for pyloric stenosis with duodenal ulcer 
is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


